Citation Nr: 1639719	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with recurrent major depression prior to August 15, 2012?

2.  What evaluation is warranted for PTSD with recurrent major depression from August 15, 2012?

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In February 2015, the Board denied entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder with recurrent major depression for the period prior to August 15, 2012.  The issues of what evaluation was warranted for the period from August 15, 2012, and entitlement to a total disability rating based on individual unemployability were remanded for additional development.  

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' Joint Motion for Partial Remand (joint motion).  The prior decision regarding the question what evaluation was warranted for posttraumatic stress disorder with recurrent major depression prior to August 15, 2012 was vacated and remanded for action consistent with the joint motion. 

Additional evidence was submitted following the July 2015 supplemental statement of the case along with a waiver of RO consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of what rating is warranted for posttraumatic stress disorder with recurrent major depression from August 5, 2012, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to August 15, 2012, the disability picture associated with the Veteran's PTSD with recurrent major depression more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period prior to August 15, 2012, the criteria for a 70 percent rating, and no more, for posttraumatic stress disorder with recurrent major depression were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that it is remanding other issues for Social Security records.  As discussed below, information in the folder suggests the Veteran was recently awarded benefits from the Social Security Administration.  Accordingly, the Board does not find it necessary to obtain these records as concerns that portion of the appeal period prior to August 15, 2012.

Analysis

In December 2010, VA granted entitlement to service connection for posttraumatic stress disorder with major depression and assigned a 30 percent rating from October 22, 2010.  In April 2011, the RO continued the 30 percent rating.  The Veteran disagreed and perfected this appeal.  In August 2012, the rating for posttraumatic stress disorder with major depression was increased to 70 percent effective August 5, 2012, resulting in staged ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriate and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

This issue was certified to the Board in June 2014 and the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Pursuant to the joint motion, the parties agreed that the Board erred by not providing an adequate statement of reasons or bases for its determination because it did not properly consider and discuss certain evidence of record that may be indicative of a higher rating (i.e., a 50 percent or 70 percent rating).  Specifically, a March 2011 VA treatment record reflecting poor memory; December 2010, April 2012, and May 2012 VA records reflecting mood impairment; December 2010, January 2011, February 2011, and January 2012 VA records reflecting suicidal ideation; and February 2011 and June 2011 private records characterizing the Veteran's PTSD as "severe" and "significant".  

The Veteran underwent a VA psychological examination in mid-November 2010, which examination involved a full review of the Veteran's claims folder and electronic medical records.  The appellant reported being easily startled, that he slept poorly, and awakened frequently.  Additionally noted were reports of avoiding crowded places with the Veteran stating that he preferred not to engage with people in social situations.  

On further questioning, the Veteran reported some variability in appetite, energy level, short term memory, attention, and concentration.  Mental status examination, however, showed that the appellant's long term memory was intact.  Noted at the time of examination was that the Veteran had been seeing a psychologist who had been working for the VA under contract providing treatment to Veterans and had additionally made contact with the Vet Center where he met with a counselor on one occasion.  At the time of the examination, the Veteran was not taking any psychotropic medication though he agreed to at least consider this treatment option.

On mental status examination, the Veteran presented on time and was casually dressed.  Noted by the examiner was that the Veteran was well groomed, though he appeared to be approximately 15 pounds over his ideal body weight.  During the course of the evaluation, the Veteran was able to maintain good eye contact.  His speech was within normal limits for rate and rhythm and his mood was good with a calm affect.  Cognitively, the Veteran reported some variability in short term memory, attention and concentration, but his long term memory was intact.  There was no evidence of any psychosis, paranoia, or mania.  The Veteran was neither suicidal nor homicidal.  The pertinent diagnoses noted were mild posttraumatic stress disorder, moderate to severe recurrent major depression and "rule out" paranoid personality traits.  The global assessment of functioning score was 68 both currently, and over the course of the prior year.

According to the November 2010 VA examiner on the Patient Health Questionnaire, the Veteran achieved a score of 21, indicative of depressive symptoms in a "severe" range.  According to the Veteran, the active symptoms identified had made it "very difficult" for him to work, take care of things at home, or get along with other people.  According to the examiner in addition to his posttraumatic stress disorder, the Veteran appeared to be more limited by the coexistence of moderate to severe symptoms of major depression, which was presently untreated.  Moreover, the Veteran had experienced financial difficulty which caused him to file for bankruptcy in May 2010, a process which unfortunately had produced a negative effect on his self worth and sense of well-being.

The Veteran underwent a VA mental health psychiatric consult in December 2010.  He reported that sleep has never been good and he can be more short tempered and irritable with family and coworkers.  He had not had any psychiatric hospitalizations but had ongoing suicidal ideation with no suicide attempts.  He felt depressed and down with low interest and energy and poor concentration.  

In Vet Center correspondence of January 2011, it was noted that the Veteran continued to display symptoms not only of posttraumatic stress disorder and a major depressive disorder, but also symptoms due to a generalized anxiety disorder.  According to the evaluating social worker, the Veteran's post military life had been overshadowed by his Vietnam experience which made him easily excited and anxious, and had a negative effect on his daily life.  His marriage had suffered from his and his wife's misunderstanding of posttraumatic stress symptoms and he has had difficulties in establishing and keeping a close relationship with others.  Reportedly the Veteran continued to experience problems sleeping, and was plagued by both invasive thoughts and nightmares.  Additionally noted was that the Veteran had few friends and no close relationships and was avoidant of any situations where crowds might form.  According to the evaluating social worker the Veteran's treatment plan called for continued individual treatment and exposure to cognitive behavior therapy until the appellant was able to change his dysfunctional thought processes.  Noted at the time was that continued treatment was expected to result in an improved quality of life and improved self-esteem as well as an enhanced and stabilized mood.

A January 2011 VA mental health consult notes the Veteran felt depressed.  He admitted to passive suicidal ideation but quickly denied any intent or plan.  On mental status examination, speech was within normal limits and thought content and process was grossly intact.  Mood was somber but appropriate to content and affect was congruent with mood.  Insight and judgment were fair.  The examiner noted that it seemed likely his symptoms had increased as his financial pressures increased.  

A February 2011 VA mental health note indicates the Veteran was very down.  He seemed to be irritated and questioned how he could work with all of these appointments.  He recounted a long history of depression and a sense of struggling financially.  He admitted to suicidal ideation but denied any intent or plan.  

A February 2011 statement from a private psychologist, Dr. H.K., indicates he was treating the Veteran for chronic posttraumatic stress disorder.  The symptoms continued to be quite distressing and impaired his daily functioning to a significant degree.  The prognosis was guarded.  

A March 2011 VA mental health note documents the Veteran's complaints that his memory was poor and he was easily distracted.  The Veteran again admitted to passive suicidal ideation but quickly denied intent or plan.  

A May 2011 statement from Dr. M.N., a VA attending psychiatrist, verifies that he had been treating the Veteran for medication management since December 2010.  He was currently prescribed Citalopram for his symptoms.  His average global assessment of functioning scores had been in the range of 50-55.  

In correspondence of mid-June 2011, Dr. K. wrote that the Veteran's posttraumatic stress symptomatology was "severe," and created significant symptoms which interfered in the Veteran's family life as well as his ability to work, and social relationships.  Dr. K. noted that, despite the Veteran's best efforts, he continued to experience significant depressive affect with problems falling and staying asleep as well as frequent midnight awakenings.  Additionally noted were problems with panic attacks precipitated by automobile backfires and helicopter sounds, as well as diesel fumes and salt air.  Dr. K. wrote that the Veteran's irritability and isolativeness had created serious problems dealing with the customer service aspect of his business, which, in the context of a difficult economic situation, had created severe financial pressure, which in turn exacerbated the Veteran's depression, irritability, and interpersonal difficulties.  

In December 2011 correspondence, the Veteran's wife chronicled various aspects of his posttraumatic stress symptomatology, indicating that, in her opinion, the appellant's disorder was "more severe" than he (i.e., the Veteran) thought. 

A January 2012 VA mental health attending note documents complaints of depressed mood, worthlessness, guilt, and chronic suicidal ideation when distressed, without intent.  On mental status examination, his speech was talkative and his thought process was circumstantial and tangential at times.  There was no evidence of active thoughts of suicide.  Mood was described as depressed and irritable.  Affect was constricted, anxious, guilty and stable.  Insight and judgment were fair.  

A March 2012 VA mental health attending note indicates that the Veteran continued to struggle with significant posttraumatic stress and major depression symptoms.  

An April 2012 VA mental health attending note indicates the Veteran was less irritable with the medication.  His mood was described as depressed, guilty and less irritable.  The physician again noted significant posttraumatic stress and major depressive symptoms, although he has noticed improvements with the sertraline.  He felt well-connected to veterans at the Vet Center.  

A May 2012 mental health attending note indicates the Veteran ran out of medication and had been more irritable.  He had also been more forgetful recently.  

Private treatment records from the Veteran's private psychologist, Dr. K., covering the period from October 2008 to August 2012 note treatment during that time for the claimant's various psychiatric symptomatologies.  In that regard, over the course of the time period, the Veteran's impairment was attributed not only to his PTSD, but also to his wife's alcoholism, various business related financial stresses and other medical problems.  A global assessment of functioning score of 45 was frequently assigned.  

Significantly, on mental status examination the Veteran was typically alert and well oriented with an intact recent and remote memory, normal attention/concentration, and a normal mood/affect.  The Veteran's fund of knowledge was similarly described as within normal limits, as was his speech.  Associations were described as intact, and the Veteran was considered "not lethal."  Thought processes were linear and there was no evidence of any hallucinations.  The Veteran's relationship with his children was reported as good.  

In June 2016, the attorney argued that evidence of record made clear that the frequency, severity and duration of the Veteran's symptoms for the period prior to August 15, 2012 far exceeded the symptoms and effects contemplated by a 30 percent rating and demonstrate occupational and social impairment with deficiencies in work, family relations, thinking and mood.  

The Board observes that the symptoms reported and mental status examination findings documented prior to August 15, 2012 vary, with some improvement noted on medication.  Global assessment of functioning scores during this period range from 68 to 45 (reflecting mild to serious symptoms).  Evidence of record shows the Veteran continued to run his business, was able to maintain good relationships with his children, and participated in a motorcycle club.  The evidence, however, also shows that the Veteran needed assistance at work and that family relations were strained due to his symptoms as well as his wife's alcohol issues.  He also exhibited some short-term memory impairment, sleep impairment, panic attacks, and disturbances of motivation and mood with depression, guilt, and irritability.  The Veteran's judgment and insight were described on occasion as only "fair" and there were isolated findings of circumstantial and tangential thinking.  Notably, there was evidence of ongoing suicidal ideation and the Veteran's private psychologist indicated that his symptoms impaired daily function and there were significant symptoms which interfered with his ability to work and social relationships.  VA mental health notes indicate the Veteran continued to struggle with significant posttraumatic stress and major depression symptoms.  

Resolving reasonable doubt in the Veteran's favor, the disability picture prior to August 15, 2012 more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood due to such symptoms as suicidal ideation, depression, irritability, and difficulty in adapting to stressful circumstances.  Accordingly, a 70 percent rating is assigned.

The Veteran did not demonstrate total occupational and social impairment and the criteria for a 100 percent rating were not met for the period prior to August 15, 2012.  In this regard, the Board notes that the Veteran was able to perform the activities of daily living and did not demonstrate a gross impairment in thought processes, communication or behavior.  He did not suffer from persistent delusions or hallucinations and was not a persistent danger to himself or others.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  The General Rating Formula for Mental Disorders contemplates occupational and social impairment due to psychiatric symptoms, to include those noted by the Veteran, and a higher schedular rating is available when total impairment is demonstrated.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period prior to August 15, 2012, a 70 percent rating for posttraumatic stress disorder with recurrent major depression, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In February 2015, the Board remanded the issues of what evaluation is warranted for posttraumatic stress with recurrent major depression for the period from August 15, 2012 and entitlement to a total disability rating based on individual unemployability.  Following completion of the directed development, the AOJ was to readjudicate the appeal issues.  If the benefits sought remained denied, the Veteran and his representative were to be provided with a supplemental statement of the case.  

In July 2015, the Appeals Management Center (AMC) furnished a supplemental statement of the case.  On review, the issue was listed as entitlement to a total disability rating based on individual unemployability due to service-connected disability.  The issue of what evaluation was warranted for posttraumatic stress disorder from August 15, 2012 was not included.  A remand is warranted so that this can be accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In a September 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the appellant indicated that he did not expect to receive disability retirement benefits.  In a May 2015 statement, the Veteran stated that he received bad news from Social Security saying no disability because he had a small business.  In June 2016, the Veteran submitted his February 2016 Social Security earnings statement which showed reduced earnings for the year 2014.  Earnings for the year 2015 were not yet recorded.  In June 2016, the Veteran submitted another VA Form 21-8940, wherein he indicated that he was receiving or expected to receive disability retirement benefits which he identified as "SSI" [Supplemental Security Income].

On review, it appears that the Veteran recently applied or was awarded some type of disability benefits from the Social Security Administration.  The Board acknowledges the June 2016 statement wherein the attorney waived any further assistance pursuant to the VCAA.  These records, however, are potentially relevant to the current level of disability, to include whether the Veteran is unemployable due to service-connected disabilities.  Hence, the Board finds that a remand is necessary to obtain any such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration pertaining to the award of any benefits based on disability.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above requested development, readjudicate the issue of what evaluation is warranted for PTSD with recurrent major depression since August 15, 2012, as well as the claim for a total disability rating based on individual unemployability.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


